DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figures 3-5 include blocks with numerals, the Figure is not as clear as blocks do not provide descriptive detail, the examiner suggests to include labels as well as numerals.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.

(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Objections
Claims 1-5 objected to because of the following informalities:  
Claim 1 (and corresponding dependent claims 2-5) is awkwardly written.  The Office assumes a camera arrangement with is a camera system comprising.
	The Office suggests the following:
	A camera system comprising: 
a camera and 
an operating element for activating the camera and for deactivating the camera, 

Claim 2 has an extra space before the “.”
Claim 2 and 15 have an extra space after “folding mechanism.” 

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: operating element in claim 1 ( switch, a slide, a cover, a rotary control, a lowering mechanism, a folding mechanism, a tilting mechanism or a displacement mechanism in paragraph 0038), control unit in claim 12 (circuits, CPU in paragraph 0041)’.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 I claiming the subject matter which the applicant regards as his invention.


Claims 13, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 13 and 14 are unclear.   Claim 13 recites “the camera arrangement of claim 1… and the device of clam 12.”  Claim 14 recites “a camera arrangement of claim 1…and a device of claim 12.”    It is noted that both claim 1 and claim 12 have camera, control unit, camera arrangement and assistance system and therefore there are either two of each element or a lack of antecedent basis.  The Office assumes antecedent basis. Claims 13 and 14 recites the limitation " camera, control unit, camera 
13. (Currently Amended) A motor vehicle comprising at least one assistance system, wherein  the motor vehicle comprises:  
a camera arrangement comprising:
 a camera and 
an operating element for activating the camera and for deactivating the camera, wherein  the camera arrangement is suitable for activating the camera and for reporting the deactivation of the camera to an external control unit via an interface.
and a device for controlling the at least one assistance system, the device comprising the external control unit for detecting an activation or deactivation of the camera of the camera arrangement and for issuing an authorization for the at least one assistance system in response to the activation of the camera or for withdrawing an authorization for the at least assistance system in response to the deactivation of the camera.

14. (Currently Amended) An assistance service with at least one assistance system, wherein the assistance service comprises: 
a camera arrangement comprising:
 a camera and 
an operating element for activating the camera and for deactivating the camera, wherein  the camera arrangement is suitable for activating the camera and for reporting the deactivation of the camera to an external control unit via an interface.
and a device for controlling the at least one assistance system, the device comprising the external control unit for detecting an activation or deactivation of the camera of the camera arrangement and for issuing an authorization for the at least one assistance system in response to the activation of the camera or for withdrawing an authorization for the at least assistance system in response to the deactivation of the camera.


Claims 14 and 20 recite “assistance service with at least one assistance system, the assistance service comprising a camera arrangement.”  It is unclear if the assistance service is a process or a system as the applicant’s specification discloses:
[0033] It is highly beneficial to use a method according to the present disclosure or a device according to the present disclosure in a vehicle, for example in a motor vehicle. In this case, the camera arrangement is for example used to monitor an interior space of the motor vehicle. This is especially beneficial if the 
[0034] A method according to the present disclosure or a device according to the present disclosure may also be used in an assistance service, for example in a personal intelligent assistant in the household, in an assistance facility in public space or in the context of an interaction with an operator in some embodiments.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6, 9-12, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Wiklinska et al (US 2017/0108864 and hereafter referred to as “Wiklinska”). 
Regarding Claim 6, Wiklinska discloses a method for controlling an assistance system, comprising the steps: 
detecting an activation or a deactivation of a camera of a camera arrangement (Page 4, paragraph 0043-0044); and 
granting an authorization for the assistance system in response to the activation of the camera or withdrawal of an authorization for the assistance system in response to the deactivation of the camera (Page 4, paragraph 0043-0044, Page 5, paragraph 0052-0053).  
Regarding Claim 9, Wiklinska and Buss disclose all the limitations of Claim 6.  Wiklinska discloses wherein the camera arrangement is used to monitor an interior space of a motor vehicle (Page 4, paragraph 0043-0044, Page 5, paragraph 0052-0053).  
Regarding Claim 10, Wiklinska and Buss disclose all the limitations of Claim 9.  Wiklinska discloses wherein the assistance system is used for autonomous or partially autonomous driving of the motor vehicle, for occupant safety, or for occupant care (Page 4, paragraph 0043-0044, Page 5, paragraph 0052-0053).  

Regarding Claim 12, Wiklinska discloses a device for controlling an assistance system, the device comprising 
a control unit  (Figure 1, 7) for detecting an activation or deactivation of a camera of a camera arrangement and for issuing an authorization for the assistance system in response to the activation of the camera or for withdrawing an authorization for the assistance system in response to the deactivation of the camera (Page 4, paragraph 0043-0044, Page 5, paragraph 0052-0053).  
Regarding Claim 19, Wiklinska discloses a motor vehicle comprising
 at least one assistance system (Figure 1, 1, 8), wherein the motor vehicle is suitable for executing the method of claim 6 for controlling the at least one assistance system (Page 4, paragraph 0043-0044, Page 5, paragraph 0052-0053, see rejection above).  
Regarding Claim 20, Wiklinska discloses an assistance service with at least one assistance system (Figure 1, 8), wherein the assistance service is suitable for performing the method of claim 6 to control the at least one assistance system (Page 4, paragraph 0043-0044, Page 5, paragraph 0052-0053, see rejection above).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 8, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wiklinska in view of Buss (US 2017/0064161).
Regarding Claim 1, Wiklinska discloses a camera arrangement with a camera and an operating element for activating the camera (Page 4, paragraph 0043), wherein the camera arrangement is suitable for activating the camera and for reporting data to an external control unit via an interface (Page 4-5, paragraph 0043-0044, 0046-0047 0052-0053– when the vehicle is driving operation, the camera focuses on the vehicle user and the camera information is passed on to the evaluation unit ).  

Buss discloses an operating element for activating the camera and for deactivating the camera ( Page 7, paragraph 0060, Page 8, paragraph 0071 – by opening and closing the cover) and reporting the deactivation to the external control unit (Page 5, paragraph 0028-0029).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wiklinska to include the missing limitations as taught by Buss in order to allow the camera to be in a standby positon (Page 1, paragraph 0001) as disclosed by Buss. 
The combination of Bus’s camera using the cover for the deactivating the camera with Wiklinska’s system’s camera and the control unit evaluating provided signals meets the limitation of deactivating and reporting the deactivation of the camera to the external control unit. 
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.  	
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as it would be obvious to try 
Regarding Claim 2, Wiklinska and Buss disclose all the limitations of Claim 1.  Buss discloses wherein the operating element for activating the camera and for deactivating the camera has a cover element for a lens of the camera  (Page 4, paragraph 0024, Page 7, paragraph 0060, Page 8, paragraph 0071).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wiklinska to include the missing limitations as taught by Buss in order to protect the lens (Page 1, paragraph 0002) as disclosed by Buss .
Regarding Claim 3, Wiklinska and Buss disclose all the limitations of Claim 1.  Buss discloses wherein the operating element for activating the camera and for deactivating the camera has one or more of a switch, a slide, a cover, a rotary control, a lowering mechanism, a folding mechanism , a tilting mechanism, and a sliding mechanism for the camera (Page 4, paragraph 0024, Page 5, paragraph 0028-0029Page 7, paragraph 0060, Page 8, paragraph 0071). Same motivation as above for claim 1 and 2. 
Regarding Claim 4, Wiklinska and Buss disclose all the limitations of Claim 3.  Buss discloses wherein the rotary control is suitable for opening and closing a diaphragm of the camera or for opening and closing at least one electrical contact of the camera (Page 4, paragraph 0024, Page 5, paragraph 0028-0029, Page 7, paragraph 0060, Page 8, paragraph 0071).  Same motivation as above for claim 1 and 2. 
Regarding Claim 5, Wiklinska and Buss disclose all the limitations of Claim 3.  Buss discloses wherein the rotary control encloses an objective lens of the camera 
Regarding Claim 7, Wiklinska and Buss disclose all the limitations of Claim 6.  Wiklinska discloses activation but is silent on the limitations.  Note that claim 6 and 7 are in the alternative.  Buss discloses wherein for detecting the activation or the deactivation of the camera an actuation of a cover element for a lens of the camera is detected (Page 4, paragraph 0024, Page 5, paragraph 0028-0029, Page 7, paragraph 0060, Page 8, paragraph 0071).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wiklinska to include the missing limitations as taught by Buss in order to allow the camera to be in a standby positon and to protect the lens (Page 1, paragraph 0001-0002) as disclosed by Buss .
Regarding Claim 8, Wiklinska and Buss disclose all the limitations of Claim 6.  Wiklinska discloses activation but is silent on the limitations.  Note that claim 6 and 7 are in the alternative.  Buss discloses wherein for detecting the activation or deactivation of the camera an actuation of one or more of a switch, a slide, a lid, a rotary control, a lowering mechanism, a folding mechanism, a tilting mechanism, and a sliding mechanism for the camera is recorded (Page 4, paragraph 0024, Page 5, paragraph 0028-0029, Page 7, paragraph 0060, Page 8, paragraph 0071).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wiklinska to include the missing limitations as taught by Buss in order to allow the camera to be in a standby positon and to protect the lens (Page 1, paragraph 0001-0002) as disclosed by Buss.
Regarding Claim 13, Wiklinska discloses a motor vehicle comprising 

The combination of Bus’s camera using the cover for the deactivating the camera with Wiklinska’s system’s camera and the control unit evaluating provided signals meets the limitation of deactivating and reporting the deactivation of the camera to the external control unit. 
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.  	
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as it would be obvious to try from the finite number of predictable solution with a reasonable expectation of success to one of ordinary skill in the art before the effective filing date of the invention.  


The combination of Bus’s camera using the cover for the deactivating the camera with Wiklinska’s system’s camera and the control unit evaluating provided signals meets the limitation of deactivating and reporting the deactivation of the camera to the external control unit. 
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.  	
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as it would be obvious to try from the finite number of predictable solution with a reasonable expectation of success to one of ordinary skill in the art before the effective filing date of the invention.  


Regarding Claim 16, Wiklinska and Buss disclose all the limitations of Claim 4.  Buss discloses wherein, wherein the rotary control encloses an objective lens of the camera (Page 4, paragraph 0024, Page 5, paragraph 0028-0029, Page 7, paragraph 0060, Page 8, paragraph 0071).  Same motivation as above for claim 1 and 2. 
Regarding Claim 17, Wiklinska and Buss disclose all the limitations of Claim 7.  Buss discloses wherein for detecting the activation or deactivation of the camera an actuation of one or more of a switch, a slide, a lid, a rotary control, a lowering mechanism, a folding mechanism, a tilting mechanism, and a sliding mechanism for the camera is recorded (Page 4, paragraph 0024, Page 5, paragraph 0028-0029, Page 7, paragraph 0060, Page 8, paragraph 0071).  Same motivation as above for claim 1 and 2. 
Regarding Claim 18, Wiklinska and Buss disclose all the limitations of Claim 7.  Wiklinska discloses wherein the camera arrangement is used to monitor an interior space of a motor vehicle (Page 4, paragraph 0043-0044, Page 5, paragraph 0052-0053).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        

January 15, 2022